DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011249632A hereafter referred to as Inazawa in view of JP2009194263A hereafter referred to as Horio.
In regards to claim 1,
Inazawa discloses a solid electrolytic capacitor comprising a plurality of capacitor elements that are laminated with each other (seen in fig. 4),
the plurality of capacitor elements each comprising: 
an anode body (11 & 12 – fig. 1-3; [0056]) having a dielectric layer ([0058]); 
a solid electrolyte layer (2 – fig. 3; [0092]) covering a part of the dielectric layer; and 
a cathode lead-out layer (3 and/or 4 – fig. 3; [0092]) covering at least a part of the solid electrolyte layer, wherein: 
the anode body is a foil-shaped electric conductor (fig. 1 & 3) having a first main surface and a second main surface opposite to the first main surface, the anode body including an anode section (10A – fig. 1), a cathode formation section (10C – fig. 1), and a separation section disposed between the anode section and the cathode formation section (seen in fig. 1), 
the solid electrolyte layer and the cathode lead-out layer are disposed on both the first main surface of the cathode formation section and the second main surface of the cathode formation section (seen in fig. 3), 
a first insulating layer (13 – fig. 1-3; [0056]) is disposed on an exposed surface of the first main surface of the separation section and is spaced apart from the cathode lead-out layer, the exposed surface being exposed from the solid electrolyte layer (seen in fig. 3), and 
the plurality of capacitor elements includes a first capacitor element and a second capacitor element that are adjacent to each other, the first capacitor element and the second capacitor element being stacked so that the first insulating layer in the first capacitor element faces the second main surface of the separation section in the second capacitor element (seen in fig. 4),
an end of the solid electrolyte layer of the second capacitor element being at a side close to the separation section of the second capacitor element (seen in fig. 3).  Inazawa fails to disclose an end of the first insulating layer of the first capacitor element abuts on an end of the solid electrolyte layer of the second capacitor element.  

Horio discloses a solid electrolytic capacitor comprising a plurality of capacitor elements (10 – fig. 1; [0010]) that are laminated with each other (seen in fig. 1),
the plurality of capacitor elements each comprising: 
an anode body (1 – fig. 2; [0011]) having a dielectric layer (2 – fig. 2; [0011]); 
a solid electrolyte layer (3 – fig. 2; [0011]) covering a part of the dielectric layer; and 
a cathode lead-out layer (4 – fig. 2; [0011]) covering at least a part of the solid electrolyte layer, wherein: 
the anode body is a foil-shaped electric conductor having a first main surface and a second main surface opposite to the first main surface (fig. 1-2; [0011], the anode body including an anode section (portion of 8 to the right of 5 – fig. 2), a cathode formation section (9 – fig. 2), and a separation section (portion of 8 to the left of 5 – fig. 2) disposed between the anode section and the cathode formation section, 
the solid electrolyte layer and the cathode lead-out layer are disposed on both the first main surface of the cathode formation section and the second main surface of the cathode formation section (seen in fig. 2), 
a first insulating layer (6 – fig. 1-2; [0013]) is disposed on an exposed surface of the first main surface of the separation section and is spaced apart from the cathode lead-out layer, the exposed surface being exposed from the solid electrolyte layer (seen in fig. 2), and 
the plurality of capacitor elements includes a first capacitor element and a second capacitor element that are adjacent to each other, the first capacitor element and the second capacitor element being stacked so that the first insulating layer in the first capacitor element faces the second main surface of the separation section in the second capacitor element (seen in fig. 1), 
an end of the first insulating layer of the first capacitor element abuts on the second main surface of the separation section of the second capacitor element (fig. 1; [0071]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first insulating layer of Inazawa to have a thickness such that the first insulating layer contacts the second main surface of the separation section of the second capacitor element as taught by Horio thus obtaining a device wherein an end of the first insulating layer of the first capacitor element abuts on an end of the solid electrolyte layer of the second capacitor element) to obtain a capacitor laminate with improved leakage current characteristics.

In regards to claim 3,
Inazawa fails to disclose wherein a thickness of the first insulating layer is greater than a total thickness of the solid electrolyte layer and the cathode lead-out layer of the first capacitor element.  

Horio discloses wherein a thickness of the first insulating layer is greater than a total thickness of the solid electrolyte layer and the cathode lead-out layer of the first capacitor element (fig. 1; [0071]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first insulating layer of Inazawa to have a thickness such that the first insulating layer contacts the second main surface of the separation section of the second capacitor element as taught by Horio thus obtaining a device wherein an end of the first insulating layer of the first capacitor element abuts on an end of the solid electrolyte layer of the second capacitor element) to obtain a capacitor laminate with improved leakage current characteristics.

In regards to claim 4,
Inazawa fails to disclose wherein a thickness of the first insulating layer is less than a total thickness of the solid electrolyte layer and the cathode lead-out layer of the first capacitor element and the solid electrolyte layer and the cathode lead- out layer of the second capacitor element.  

Horio discloses wherein a thickness of the first insulating layer is less than a total thickness of the solid electrolyte layer and the cathode lead-out layer of the first capacitor element and the solid electrolyte layer and the cathode lead- out layer of the second capacitor element (fig. 1; [0071]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first insulating layer of Inazawa to have a thickness such that the first insulating layer contacts the second main surface of the separation section of the second capacitor element as taught by Horio thus obtaining a device wherein an end of the first insulating layer of the first capacitor element abuts on an end of the solid electrolyte layer of the second capacitor element) to obtain a capacitor laminate with improved leakage current characteristics.

In regards to claim 5,
Inazawa further discloses wherein the separation section of the anode body has a recess (14 – fig. 1 & 2; [0056]).  

In regards to claim 6,
Inazawa further discloses wherein the first insulating layer is disposed only in the recess in the separation section of the anode body (fig. 2f).    

In regards to claim 8,
Inazawa further discloses further comprising: 
an anode terminal (101 – fig. 4; [0096]) electrically connected to the anode body in each of the plurality of capacitor elements; and 
a cathode terminal (102 – fig. 4; [0096]) electrically connected to the cathode lead-out layer in each of the plurality of capacitor elements, wherein: 
the anode terminal is joined to the first main surface of the anode section of the anode body (seen in fig. 4 – layers are electrically joined), and 
the cathode terminal is joined to the cathode lead-out layer on the first main surface of the anode body (fig. 4 – layers are electrically joined).

Claim(s) 1, 3, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. (US 2010/0246100) in view of Umemoto et al. (US 2009/0135550).
In regards to claim 1,
Umemoto ‘100 discloses a solid electrolytic capacitor comprising a plurality of capacitor elements that are laminated with each other (seen in fig. 8),
the plurality of capacitor elements each comprising: 
an anode body (1 & 2 – fig. 8; [0039]) having a dielectric layer (3 – fig. 8; [0039]); 
a solid electrolyte layer (4 – fig. 8; [0039]) covering a part of the dielectric layer; and 
a cathode lead-out layer (5 – fig. 8; [0039]) covering at least a part of the solid electrolyte layer, wherein: 
the anode body is a foil-shaped electric conductor (fig. 8; [0040]) having a first main surface and a second main surface opposite to the first main surface, the anode body including an anode section (seen in fig. 8), a cathode formation section (seen in fig. 8), and a separation section disposed between the anode section and the cathode formation section (seen in fig. 8), 
the solid electrolyte layer and the cathode lead-out layer are disposed on both the first main surface of the cathode formation section and the second main surface of the cathode formation section (seen in fig. 8), 
a first insulating layer (10 – fig. 8; [0038]) is disposed on an exposed surface of the first main surface of the separation section the exposed surface being exposed from the solid electrolyte layer (seen in fig. 8), and 
the plurality of capacitor elements includes a first capacitor element and a second capacitor element that are adjacent to each other, the first capacitor element and the second capacitor element being stacked so that the first insulating layer in the first capacitor element faces the second main surface of the separation section in the second capacitor element (seen in fig. 8),
an end of the first insulating layer of the first capacitor element abuts on an end of the solid electrolyte layer of the second capacitor element, the end of the solid electrolyte layer of the second capacitor element being at a side close to the separation section of the second capacitor element (seen in fig. 8).  Umemoto ‘100 fails to disclose the first insulating layer is spaced apart from the cathode lead-out layer.

Umemoto ‘550 discloses the end of the cathode lead-out layer is spaced apart from the end of the solid electrolyte layer and the first insulating layer is spaced apart from the cathode lead-out layer (fig. 2; [0052]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cathode lead-out layer of Umemoto ‘100 to be spaced apart from the end of the solid electrolyte layer thus obtaining the first insulating layer spaced apart from the cathode lead-out layer as taught by Umemoto ‘550 to obtain a capacitor with good capacitance retention.

In regards to claim 3,
Umemoto ‘100 further discloses wherein a thickness of the first insulating layer is greater than a total thickness of the solid electrolyte layer and the cathode lead-out layer of the first capacitor element (fig. 8).  

In regards to claim 7,
Umemoto ‘100 further discloses wherein the first insulating layer includes a silicone component ([0118-0119]).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horio in view of Furuzawa et al. (US 2006/0181836).
In regards to claim 1,
Horio discloses a solid electrolytic capacitor comprising a plurality of capacitor elements (10 – fig. 1; [0010]) that are laminated with each other (seen in fig. 1),
the plurality of capacitor elements each comprising: 
an anode body (1 – fig. 2; [0011]) having a dielectric layer (2 – fig. 2; [0011]); 
a solid electrolyte layer (3 – fig. 2; [0011]) covering a part of the dielectric layer; and 
a cathode lead-out layer (4 – fig. 2; [0011]) covering at least a part of the solid electrolyte layer, wherein: 
the anode body is a foil-shaped electric conductor having a first main surface and a second main surface opposite to the first main surface (fig. 1-2; [0011], the anode body including an anode section (portion of 8 to the right of 5 – fig. 2), a cathode formation section (9 – fig. 2), and a separation section (portion of 8 to the left of 5 – fig. 2) disposed between the anode section and the cathode formation section, 
the solid electrolyte layer and the cathode lead-out layer are disposed on both the first main surface of the cathode formation section and the second main surface of the cathode formation section (seen in fig. 2), 
a first insulating layer (6 – fig. 1-2; [0013]) is disposed on an exposed surface of the first main surface of the separation section and is spaced apart from the cathode lead-out layer, the exposed surface being exposed from the solid electrolyte layer (seen in fig. 2), and 
the plurality of capacitor elements includes a first capacitor element and a second capacitor element that are adjacent to each other, the first capacitor element and the second capacitor element being stacked so that the first insulating layer in the first capacitor element faces the second main surface of the separation section in the second capacitor element (seen in fig. 1), 
an end of the first insulating layer of the first capacitor element abuts on the second main surface of the separation section of the second capacitor element (fig. 1; [0071]).  Horio fails to disclose an end of the first insulating layer of the first capacitor element abuts on an end of the solid electrolyte layer of the second capacitor element, the end of the solid electrolyte layer being at a side close to the separation section of the second capacitor element.

Furuzawa ‘836 discloses forming the end of the solid electrolyte layer to be flush with an end of the dielectric layer ([0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to extend the solid electrolyte layer of Horio to the end of the dielectric of Horio (i.e. solid electrolyte layer extends to edge of section 5 adjacent to cathode portion) as taught by Furuzawa ‘836 thus obtaining an end of the first insulating layer of the first capacitor element abuts on an end of the solid electrolyte layer of the second capacitor element, the end of the solid electrolyte layer being at a side close to the separation section of the second capacitor element to obtain a capacitor with enhanced capacitance.

In regards to claim 2,
Horio further discloses wherein no insulating layer is disposed on the second main surface of the separation section (fig. 1-2).  

In regards to claim 3,
Horio further discloses wherein a thickness of the first insulating layer is greater than a total thickness of the solid electrolyte layer and the cathode lead-out layer of the first capacitor element (fig. 1; [0071]).  

In regards to claim 4,
Horio further discloses wherein a thickness of the first insulating layer is less than a total thickness of the solid electrolyte layer and the cathode lead-out layer of the first capacitor element and the solid electrolyte layer and the cathode lead- out layer of the second capacitor element (fig. 1; [0071]).  

In regards to claim 5,
Horio further discloses wherein the separation section of the anode body has a recess (5 – fig. 1; abstract). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848